DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the polyamide" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim given that claim 1 from which claim 6 depends recites “thermoplastic resin”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8-9, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al (US 2017/0001336).


The core layer comprises a thermoplastic resin (a2) such as nylon 6,6 and a fibrous filler (b1) such as polyacrylonitrile-based (PAN-based fibers) ([0067] and [0068]). The amount of the thermoplastic resin (a2) is40 to 95 wt. % and the amount of the fibrous filler (b2) is 5 to 60 wt. % ([0081]). Based on 100 % by weight of the two (2) layers, the core layer constituted 10 to 90 wt. % and the sheath layer comprises 10 to 90 wt. % of the pellet ([0027]).
Thus, based on a sheath layer comprising 55 to 75 wt. % thermoplastic polymer (a1 - nylon 6,6), 40 to 5 wt. % of the fibrous filler (b1 – pitched-based carbon fiber), and 5 to 20 wt. % graphite; and a core layer comprising 40 to 95 wt. % thermoplastic (a2 – nylon 6,6) and fibrous filler (b2 – PAN-based carbon fiber) in the amount of 60 to 5 wt. %; and where the ratio of sheath to core is [90 -10] : [10 – 90], it is determined that: 
the total amount of thermoplastic polymer is 54 to 93 wt. %, overlapping the recited range of 39 to 69 mass %; 
the amount of the pitch-based carbon fiber is 36 to 0.5 wt. %, overlapping the recited range of 30 wt. % or more; 
the amount of the PAN-based carbon fiber is 6 to 4.5 wt. %, within the recite range of 1 to 30 mass %; and 
the amount of graphite is 4.5 to 2 wt. %, within the recited range of 1 to 20 mass %.

	Given that the reference discloses that the thermoplastic resin (a2) used for the core layer can be any thermoplastic including those utilized for the sheath layer (a1) and given that the reference prefers polymers such as nylon 6,6 for both the core and sheath layers, it is clear that both the core and sheath layers comprise the same polymer and therefore the pellet disclosed by the reference comprising a single thermoplastic resin.
	Given that the fiber reinforced multilayered pellet is processed by injection molding, it is clear that the reference discloses a thermoplastic composition as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses graphite in the amount of 4.5 to 2 wt. %, within the recited range of 2 to 12 mass %.

Regarding claim 6, Tamai et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the polyamide m-xylenediamine ([0036]).

Regarding claim 8, Tamai et al teaches all the claim limitations as set forth above. The reference does not disclose the thermal conductivity of a molded body obtained by molding the thermoplastic composition as recited in the present claims. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending and extruding. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.

Regarding claim 9, Tamai et al teaches all the claim limitations as set forth above. The reference does not disclose the tensile strength of a molded body obtained by molding the thermoplastic composition as recited in the present claims. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar 

Regarding claim 11, Tamai et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a molded body obtained by molding ([0103]-[0104]).

Regarding claim 13, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the fibrous filler (b1 – pitch-based carbon fiber) has a weight-average fiber length of 0.1 mm to less than 0.5 mm, overlapping the recited rang of 0.12 to 0.2 mm.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 15, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the fibrous filler (b1 – pitch-based carbon fiber) comprises 36 to 0.5 mass %, overlapping the recited range of 34 to 50 mass %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 16, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that graphite comprises 4.5 to 2 mass %, overlapping the recited range of 3 to 8 mass %.


Regarding claim 18, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the thermoplastic resin comprises 54 to 93 wt. %, overlapping the recited range of 43 to 65 mass %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 19, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the thermoplastic resin comprises 54 to 93 wt. %, overlapping the recited range of 47 to 61 mass %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 

Regarding claim 22, Tamai et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the thermoplastic resin is nylon 6,6.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al (US 2017/0001336) as applied to claims 1-2, 6, 8-9, 11, 13-16, and 18-19 above, and in view of Corden (US 5,288,537).

The discussion with respect to Tamai et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 4, Tamai et al teaches all the claim limitations as set forth above. However, the reference does not disclose the thermal conductivity of the pitch-based carbon fibers as recited in the present claims.
Corden discloses that Pitch based carbon fibers have a high thermal conductivity which is typically on the order of 200 to 1,200 W/mK, overlapping the recited range of 400 W/mK or less (Column 3 Lines 60-65).  In view of this teaching, it would have been obvious to one of ordinary skill in the art to utilize pitch-based carbon fibers with a typical thermal conductivity in the range 200 to 1,200 W/mK, overlapping the recited range of 400 W/mK as doing so would amount to .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al (US 2017/0001336) as applied to claims 1-2, 6, 8-9, 11, 13-16, and 18-19 above, and in view of Park et al (US 2016/0222208).

The discussion with respect to Tamai et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 20, Tamai et al teaches all the claim limitations as set forth above. However, the reference does not explicitly disclose the diameter of the pitch-based carbon fibers as recited in the present claims.
	Park et al discloses a thermoplastic resin composition comprising a thermoplastic resin such as polyamide and pitch-based carbon fibers (Abstract, [0014], [0032]-[0033], and [0036]-[0038]). The carbon fibers have a mean section diameter of about 5 to 15 microns, overlapping the recited range of 4 to 15 microns. The reference discloses that when the mean section diameter is less than about 5 microns the dispersibility of the carbon fiber is deteriorated, and when the mean section diameter is greater than about 15 microns the mechanical properties and impact resistance are deteriorated ([0037]).
Given that both Tamai et al and Park et al are drawn to thermoplastic compositions comprising polyamides and pitch-based carbon fibers, in light of the particular advantages provided by the use and control of the diameter of the pitch-based carbon fibers as taught by .

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 10 and 12 would be allowable over the “closest” prior art Tamai et al (US 2017/0001336) for the reasons set forth below.

Claim 10 recites a method of producing a thermoplastic composition where the method comprises feeding pitched-based carbon fibers with a mass average fiber length of 2 to 20 mm. Tamai et al discloses a method of producing composition where the pitch-based carbon fibers have a mass average fiber length of 0.1 mm to less than 0.5 mm and therefore the reference does not disclose or suggest the pitch-based carbon fiber length as recited in the present claims.

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767